Citation Nr: 1640593	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board in a May 2016 hearing at the St. Petersburg, Florida RO.  A transcript of that hearing is of record.  Of note, the Veteran waived RO initial review of any evidence added to the claims file following the hearing.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to a rating in excess of 70 percent for PTSD has been raised by the record during the Veteran's May 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). 

A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  The Veteran meets these criteria, however additional development is necessary to determine whether the Veteran's service-connected disabilities render him unable to maintain substantially gainful employment.  

The record demonstrates that the Veteran was formerly self-employed as a mechanic.  The Veteran and his spouse testified at the May 2016 Board hearing that the Veteran's irritability prevented him from working with others.  The Veteran and his spouse credibly testified about the Veteran's isolation, anxiety, anger and irritability.  Moreover, as of July 29, 2015, the Veteran is also service connected for atherosclerotic cardiovascular disease, which the Veteran has testified renders him short of breath with exertion.

The claims file also includes treatment records in which the Veteran is shown to report that non-service disabilities, specifically arthritis, prevented him from working.  The present functional impairment caused by the Veteran's service-connected disabilities is presently unclear.

As much as the Board regrets any additional delay in this case, VA has a duty to supplement the record by obtaining an examination which includes an opinion on the Veteran's ability to function in an occupational environment.  In light of the above evidence, the Board finds that an additional remand is necessary in order to obtain a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the Veteran's ability to function in an occupational environment.  

a)  The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  

b)  The examiner should provide a full description of the impact of the service-connected atherosclerotic cardiovascular disease and PTSD, in combination on the Veteran's ability to obtain and retain substantially gainful employment consistent with the Veteran's education and occupational experience without taking into account his age or any non-service-connected disability.  

The examiner should set forth a rationale for the conclusions reached.

2.  Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






